23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
RESOLUTION TRUST CORPORATION, as Receiver for RepublicSavings Bank, F.S.B., Plaintiff Appellee,v.Tyler ABELL, Defendant Appellant,andAlan KAY, Defendant.
No. 93-1537.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1993.Decided May 23, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2024)
Tyler Abell, appellant pro se.
Elliott Bruce Adler, Powell, Goldstein, Frazer & Murphy, Washington, DC, for appellee.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Tyler Abell appeals from the district court's order finding him liable on a note issued to the law firm of Bregman, Abell & Kay.  Our review of the record and the district court's opinions discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Resolution Trust Corp. v. Abell, CA-92-2024 (D. Md. Mar. 9, 1993;  Apr. 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 After the Resolution Trust Corporation moved for partial summary judgment, Abell did not receive the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  However, on this record we find the failure to be harmless error.  Fed.R.Civ.P. 61